67 F.3d 319
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gregory A. GERGANS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3613.
United States Court of Appeals, Federal Circuit.
Sept. 28, 1995.

Before ARCHER, Chief Judge, NIES, and LOURIE, Circuit Judges.
PER CURIAM.

ORDER

1
Gregory A. Gergans petitions for review of the August 4, 1994 decision of the Merit Systems Protection Board, Docket No. CH-0752-94-0309-I-1, finding that it lacked jurisdiction to hear Mr. Gergans' claim that he was removed from his position of Staff Physician with the Department of Veterans Affairs Hospital because of whistleblowing.  The MSPB, relying on its decision in Alvarez v. Department of Veterans Affairs, 49 M.S.P.R. 628 (1991), held that physicians appointed under title 38 do not have appeal rights pursuant to the Whistleblower Protection Act.  After Mr. Gergans filed his appeal, the MSPB moved this court to vacate its decision and remand for reconsideration of the jurisdictional question in light of its later decision in Cochran v. Department of Veterans Affairs, MSPB Docket No. D-1221-94-0481-W-1 (March 21, 1995).  Mr. Gergans does not oppose.  Accordingly, we vacate the August 4, 1994 decision of the MSPB and remand for reconsideration.